DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the mirrors" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 – 24, 27 – 31, 33, 35 – 36 and 38 – 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima et al. (WO 2017/011333).
As to claim 22, Takashima discloses an optical system for transmitting a source image (optical system of figs. 2 and 7), comprising a light guide that defines a light transmission channel (waveguides 702 and 704 of fig. 7), the light guide comprising: an optical input coupling (coupler 706 of fig. 7), and an optical output coupling (coupler 708 attached to guide 704 [mislabeled as 706] of fig. 7 [0047]), wherein the input coupling (coupler 706 of fig. 7) is configured to couple light emanating from the source image into the light guide such that the light can propagate in the light guide by way of total-internal reflection (coupling input image beam [0047 – 0049]), and wherein the output coupling (coupler 708 of fig. 7) is configure to couple the light that has propagated in the light guide out of said light guide (emitting beam to the eye of the observer [0047]), an optical deflector (beam splitter 710 and reflector array 714 of fig. 7 corresponding to 218 an d220 of fig. 2), which as seen in a direction of propagation of the light in the light guide (figs. 7 and 2), disposed between the input coupling (706 of fig. 7) and the output coupling (708 of fig. 7), the optical deflector configured to deflect light beams that emanate from the input coupling different beam angles, which are incident on the optical deflector in a divergent fashion, to the output coupling in focused fashion (beam splitter 710 and reflector array 714 of fig. 7 input divergent beams and output as convergent beams as shown in fig. 2 [0034 – 0036] thus compensating beam divergence due to chromatic aberration [0044]).

As to claim 23 (dependent on 22), Takashima discloses the optical system, wherein the optical deflector is configured to deflect the light beams, which are incident thereon, such that an angle between the incident and deflected light beam is the same for all light beams (angle between incident beam on reflector 220 and deflected beam from reflector 220 is 180 degrees, [0035 – 0036] and fig. 2).

As to claim 24 (dependent on 22), Takashima discloses the optical system, wherein the optical deflector is a pupil relay optical unit, which images a source image-side entry pupil onto an eye-side exit pupil (pupil relay of fig. 2).

As to claim 27 (dependent on 22), Takashima discloses the optical system, wherein the optical deflector is disposed adjacent to an edge of the light guide (figs. 2 and 7).

As to claim 28 (dependent on 22), Takashima discloses the optical system, wherein the optical deflector is disposed at any one or more of an upper, a lower, a nasal and a temporal edge of the light guide when the optical system is worn on a user's head (figs. 2 and 7).

As to claim 29 (dependent on 22), Takashima discloses the optical system, wherein the deflection device includes mirrors (mirror reflector 714 of fig. 7 [0048]).

As to claim 30 (dependent on 29), Takashima discloses the optical system, wherein the mirrors are plane mirrors or angled mirrors (714 is corner cube mirror array [0048]).
As to claim 31 (dependent on 29), Takashima discloses the optical system, wherein the mirrors are angled mirrors that are disposed along a circumferential section (714 is corner cube mirror array [0048], inherently comprising mirrors disposed along a circumferential section).

As to claim 33 (dependent on 29), Takashima discloses the optical system, wherein the mirrors are angled mirrors that include a coating that is angle-selective in respect of reflection by the mirrors (a retro-reflector 714 is a corner cube mirror array surface coated or back coated by metal such as gold, aluminum, or silver [0048]).

As to claim 35 (dependent on 29), Takashima discloses the optical system, wherein the mirrors are angled mirrors that have different orientations from one another, said different orientations being adapted to beam angles of the incident light beams (714 is corner cube mirror array [0048], inherently comprising angled mirrors that have different orientations).

As to claim 36 (dependent on 29), Takashima discloses the optical system, wherein the mirrors are plane mirrors that have different orientations from one another, said different orientations being adapted to beam angles of the incident light beams (714 is corner cube mirror array [0048], inherently comprising angled mirrors that have different orientations).

As to claim 38 (dependent on 22), Takashima discloses the optical system, wherein the optical deflector retroreflects the light beams incident thereon (a retro-reflector 714 is a corner cube mirror array [0048]).

As to claim 39 (dependent on 22), Takashima discloses the optical system, wherein the light transmission channel is a first light transmission channel for transmitting a first partial field of the source image (image guide 702 of fig. 7) and the light guide comprises a second light transmission channel that transmits a second partial field of the source image (image guide 704 of fig. 7), wherein the optical deflector comprises a first deflection part assigned to the first light transmission channel (top portion of beam splitter 710 of fig. 7) and a second deflection part assigned to the second light transmission channel (bottom portion of beam splitter 710 of fig. 7).

As to claim 40 (dependent on 22), Takashima discloses the optical system, wherein the input coupling includes at least one mirror or diffractive structure (holograph coupler 706 [0047]).

As to claim 41 (dependent on 22), Takashima discloses the optical system, further comprising a display, which provides the source image (display 204 of fig. 2), and a collimator that directs the light emanating from the source image onto the input coupling (image 202 displayed on the display device 204 is quasi-collimated by an objective lens 210 [0034]).

As to claim 42 (dependent on 22), Takashima discloses a pair of smartglasses, video glasses or a head-up display comprising the optical system (the Head-up Display buried inside or integrated into prescription glasses [0004]).



Claim(s) 22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US 2017/0059868).
As to claim 22, Takeda discloses an optical system for transmitting a source image (optical system of fig. 1 and 14B), comprising a light guide that defines a light transmission channel (waveguides 31 of fig. 1B and 41 of fig. 1C), the light guide comprising: an optical input coupling (light-incident part 21 of fig, 1 comprising lens 12), and an optical output coupling (light-exiting part 23 comprising element 43 of fig. 1), wherein the input coupling (light-incident part 21 of fig, 1 comprising lens 12) is configured to couple light emanating from the source image into the light guide such that the light can propagate in the light guide by way of total-internal reflection (coupling light from light source 11 of fig1 to first light guide member 31 of fig. 1), and wherein the output coupling (light-exiting part 23 comprising element 43 of fig. 1) is configure to couple the light that has propagated in the light guide out of said light guide (element 43 corresponding to a diffraction optical element provided on the light-exiting side of the light guide plate 41 and sending the picture lights GL to the eye EY side [0051]), an optical deflector (element 42 of fig. 1 corresponding to S2 of fig. 14B), which as seen in a direction of propagation of the light in the light guide (figs. 1 and 14B), disposed between the input coupling (light-incident part 21 of fig, 1 comprising lens 12) and the output coupling (light-exiting part 23 comprising element 43 of fig. 1), the optical deflector (element 42 of fig. 1 corresponding to S2 of fig. 14B) configured to deflect light beams that emanate from the input coupling different beam angles, which are incident on the optical deflector in a divergent fashion (fig. 14), to the output coupling in focused fashion (fig. 14B).
As to claim 25 (dependent on 22), Takashima discloses the optical system, wherein the optical deflector has a reflective or a diffractive optical structure (hologram element 42 of fig. 1]), including volume holograms (first hologram element 42 is a reflective volume hologram [0055]).
As to claim 26 (dependent on 22), Takashima discloses the optical system, wherein the optical deflector is embedded in the light guide (figs. 1 and 14B).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima.
As to claim 34 (dependent on 29), Takashima discloses the optical system, wherein the mirrors are angled mirrors (714 is corner cube mirror array [0048], inherently comprising angled mirrors that have different orientations), but does not explicitly disclose that the mirrors have a minimum width of 0.5 mm on an open side thereof.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a minimum width of 0.5 mm on an open side of the mirrors by utilizing routine experimentation, whereby such modification would have been a simple design choice alternative and would have only required a routine skill.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Kilary et al. (Advanced characterization of electrowetting reflectors).
As to claim 32 (dependent on 29), Takashima discloses the optical system, wherein the mirrors are angled mirrors (714 is corner cube mirror array [0048], inherently comprising angled mirrors that have different orientations), but does not explicitly disclose that 
apex sections of the angled mirrors are cut off or that unused regions of the angled mirrors are non-reflective, or both cut off and non-reflective.
In the same field of endeavor, Kilary discloses corner cube retroreflector (section 2), wherein regions of the angled mirrors are non-reflective (dead area of fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takashima and the teachings of Kilary such that unused regions of the angled mirrors were non-reflective as disclosed by Kilary, with motivation to avoid scattering (Kilary, section 2.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623